TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00844-CV


                                     In re Summer Benford


                                         Q. W., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-18-001770, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of Q. W. The subject of this

proceeding is Summer Benford, appellant’s attorney.

               Appellant filed her notice of appeal on November 4, 2019, and her brief was due

on December 23, 2019. On January 14, 2020, we ordered counsel to file appellant’s brief no

later than January 27, 2020. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Summer Benford shall appear in person before

this Court on Friday, February 21, 2020, at 11:00 a.m., in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis

County, Texas, to show cause why she should not be held in contempt and have sanctions
imposed for her failure to obey our January 14, 2020 order. This order to show cause will be

withdrawn and Benford will be relieved of her obligation to appear before this Court as ordered

above if the Clerk of this Court receives appellant’s brief on or before February 19, 2020.

               It is ordered on February 10, 2020.



Before Chief Justice Rose, Justices Baker and Triana




                                                2